Order entered August 15, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00385-CR

                   MORGAN RENEE MCCOMB, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-84981-2021

                                      ORDER

      Before the Court is appellant’s August 9, 2022 motion to supplement the

clerk’s record to include a certification of the right to appeal and a signed

appealable order. In separate filings, on August 10, 2022 and August 12, 2022, the

district clerk has filed supplemental clerk’s records containing the certification and

the signed appealable order. Accordingly, we DENY AS MOOT appellant’s

motion.
      The filing of the signed appealable order satisfies the jurisdictional concerns

the Court expressed in a letter issued August 8, 2022. We conclude we have

jurisdiction over the appeal. The State’s brief is due on August 28, 2022.




                                             /s/    KEN MOLBERG
                                                    JUSTICE